—Appeal by the defendant from a judgment
of the Supreme Court, Queens County (Spires, J.), rendered January 11, 2002, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Queens County, for a hearing on the issue of the defendant’s termination from her Day top Village drug rehabilitation program, and the appeal is held in abeyance in the interim. The Supreme Court, Queens County, shall file its report with all convenient speed.
Under the particular circumstances of this case, a hearing is necessary to clarify the appellate record as to the reasons for the defendant’s discharge from the drug program. S. Miller, J.P., Goldstein, Adams and Crane, JJ., concur.